Citation Nr: 1147281	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  99-23 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a pulmonary disability.

[The matter of entitlement to service connection for post traumatic stress disorder (PTSD) is the subject of a separate Board decision under Docket No. 08-34 558 due to the Veteran's representation in that appeal.]


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to March 1956 and from October 1962 to October 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 1999 rating decision of the RO in Montgomery, Alabama. 

A May 2002 Board decision denied, in relevant part, reopening the issue of new and material evidence to reopen the claim for service connection for a pulmonary disorder.  At that time, the Board also requested further development on the issue of new and material evidence for service connection for skin disorder of the feet.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In December 2002, the Court granted the Motion for Remand and vacated the Board's May 2002 decision based on failure to follow the duties under the Veterans Claims Assistance Act of 2000 (VCAA).  In October 2003, the Board remanded this claim, among others, to the RO to meet the requirements of the Court. 

In August 2005, the Board, in relevant part, denied this claim.  The case was again appealed to the Court.  In December 2006, the Court granted the Motion for Remand and vacated the Board's August 2005 decision solely on the issue of whether new and material evidence has been presented to reopen the veteran's claim for service connection for a pulmonary disorder.  Two of the three issues addressed by the Board in August 2005 were withdrawn by the Veteran within the joint motion, effectively affirming the Board's decision regarding these issues.  Those issues are no longer before the Board at this time.

The Board reopened and remanded the pulmonary disability claim in a September 2007 decision.  The Board also remanded the skin disability claim, which had separately returned to the Board from development.  The skin disability was granted in an August 2011 rating decision.  The issue is no longer on appeal.  The pulmonary disability claim returns now for appellate consideration. 

While this case was pending on remand, the Veteran's representation changed.  The Veteran had been represented by a private attorney, who withdrew from representation in March 2011, while retaining rights to any attorney's fees that might be due in the event of a grant of the benefits sought on appeal.  The Veteran had already executed a power of attorney in favor of the American Legion in 2008 without limitations.  The American Legion is now considered the representative for this case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this case in September 2007 for provision of a VA examination as to whether or not the Veteran had a pulmonary disability that was at least as likely as not related to service.  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran was seen for a February 2009 VA examination.  The examiner indicated that the Veteran did not report a history of pulmonary disorders (such as chronic obstructive pulmonary disease [COPD] and obstructive sleep apnea), that none were reflected in his treatment records and that he had only dyspnea at the time of the exam.  

The Board has reviewed the Veteran's treatment records, both VA and private, and found diagnoses of emphysema in April 1999, COPD in February 2002 and November 2004 and sleep apnea in November 2004.  The factual predicate of the February 2009 opinion is, thus, incorrect, rendering the examination opinion inadequate.  The Board must remand to obtain an adequate opinion.  See Barr.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the examiner who conducted the February 2009 VA examination report for review the claims file along with the previous examination findings and ask for provide a medical opinion, in light of the references to emphysema, COPD and sleep apnea, whether at least as likely as not (i.e., at least a 50 percent probability) the Veteran has a diagnosed pulmonary disabilities related to any disease or injury incurred during service, to include a bout of pneumonia.  In rendering an opinion, the examiner must address the medical records as well as the Veteran's report of an onset in service and a continuity of symptoms since service. 

If the examiner who conducted the February 2009 VA examination is not available, then the Veteran's claims file should be given to another VA examiner with the relevant medical expertise to provide the requested medical opinion.  

The final report should indicate the VA examiner's review of the claims folder, and provide a complete rationale for all opinions given.  In rendering an opinion, the examiner is advised that an opinion that lists the lack of supporting documentation as its sole rationale is inadequate.  The Veteran should only be scheduled for an examination if it is deemed necessary by the person providing the opinion.

2.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

